Appeal by the defendant from a judgment of the County Court, Nassau County (Fertig, J.), rendered February 26, 1986, convicting him of burglary in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
*678The certificate of release on parole and the certificate of final discharge were properly admitted into evidence pursuant to CPLR 4518 (c), and thus the defendant was properly adjudicated a second felony offender.
The defendant’s remaining contention is without merit (see, People v Orr, 57 AD2d 578). Mollen, P. J., Bracken, Rubin, Sullivan and Rosenblatt, JJ., concur.